DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeter (U.S. 2010/0122441).
As for Claim 1, Jeter discloses an assembly, comprising:
a cord fastener (100) comprising:
a clasp defining a first opening (120); and 
an second opening (130) spaced apart from the clasp; and
a cord (see para [0014 and 0018]) detachably coupled to the cord fastener, the cord having a first end extending through the second opening, and a second end insertable into the clasp, the clasp configured to allow the cord to be pulled through the clasp in a first direction, and to substantially prevent the cord from being pulled in a second direction opposite the first direction (see para [0018]).

2. The assembly of Claim 1, wherein the clasp comprises a plurality of fingers (410) extending at an angle relative to a central axis of the first opening.
3. The assembly of Claim 1, wherein the clasp comprises a plurality of fingers (410) that are flexibly coupled to the cord fastener.
7. The assembly of Claim 1, wherein the cord fastener further comprises a second clasp (410) that defines the second opening, and wherein the second clasp is configured to substantially prevent the cord from being removed from the second clasp (see para [0014 and 0018]).
8. The assembly of Claim 1, wherein the cord fastener further comprises a body (110) having a base wall (perimeter wall 105), and wherein the base wall has an arcuate upper surface (see Fig. 1), and wherein a lowest point along the arcuate upper surface is disposed between the first opening and the second opening (see Fig. 1).
9. The assembly of Claim 1, wherein the cord fastener further comprises a body (110) having a base wall (115) and a skirt (105) disposed along a perimeter of the base wall and extending away from the base wall in a substantially perpendicular orientation relative to the base wall (see Fig. 1).
10. The assembly of Claim 9, wherein the skirt protrudes below a lower end of the clasp (see Fig. 1).
As for Claim 11, Jeter discloses a cord fastener (100), comprising:
a body (110) including a wall defining a first opening (120), the first opening sized to receive a cord therein; and
a clasp (130) disposed along the wall and spaced apart from the first opening, the clasp configured to detachably couple the cord to the body (see para [0014 and 0018]), the clasp further configured to allow the cord to be pulled through the clasp in a first direction, and to substantially 
12. The cord fastener of claim 11, wherein the clasp includes a plurality of fingers (410) extending radially inward and defining an opening configured to receive at least a part of the cord (see Fig. 4).
13. The cord fastener of claim 11, wherein the clasp and the body are a single-piece component (see Fig. 1).
14. The cord fastener of claim 11, wherein the clasp comprises a plurality of fingers (410) extending at an angle relative to a central axis of an opening that receives the cord of the clasp.
15. The cord fastener of claim 11, wherein the wall has an arcuate upper surface (105).
 and wherein a lowest point along the arcuate upper surface is disposed between the first opening and the clasp (see Fig. 1).
16. The cord fastener of claim 11, further comprising another clasp (410) disposed at least partly in the first opening.
As for Claim 17, Jeter discloses a cord fastener (100), comprising:
a body (110) having a wall;
a first clasp (120) disposed in the wall and sized to receive a cord therein; and
a second clasp (130) disposed in the wall and spaced apart from the first clasp, the second clasp configured to detachably couple the cord to the wall, and to substantially prevent the cord from retracting out of the second clasp after insertion into the second clasp (see para [0014 and 0018]).
18. The cord fastener of claim 17, wherein the first clasp comprises a first plurality of fingers (410), and the second clasp comprises a second plurality of fingers (410).
19. The cord fastener of claim 18, wherein the first plurality of fingers and the second plurality of fingers protrudes below an upper surface of the wall (see Fig. 4).
.
Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M UPCHURCH whose telephone number is (571)270-7957. The examiner can normally be reached 6AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/DAVID M UPCHURCH/               Examiner, Art Unit 3677